J-S58014-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

NABIN SHARMA,

                            Appellant                No. 1894 WDA 2013


            Appeal from the Judgment of Sentence October 30, 2013
               in the Court of Common Pleas of Allegheny County
               Criminal Division at No.: CP-02-SA-0001592-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                       FILED SEPTEMBER 24, 2014

        Appellant, Nabin Sharma, appeals pro se from the judgment of

sentence entered after his summary conviction of obedience to traffic-control

devices warning of hazardous conditions.1 We affirm.

        On May 21, 2013, Moon Township Police Officer Douglas Ogden

observed a car, driven by Appellant, fail to stop at a stop sign in violation of

75 Pa.C.S.A. § 3323(b). (See N.T. Summary Appeal, 10/30/13, at 9). On

June 18, 2013, Appellant pleaded guilty before a magisterial district judge,

who fined him twenty-five dollars plus costs.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    75 Pa.C.S.A. § 3111(a).
J-S58014-14


     On July 9, 2013, Appellant filed a notice of summary appeal. Following

a hearing on October 30, 2013, the trial court found Appellant guilty of the

lesser offense of obedience to traffic-control devices warning of hazardous

conditions. The trial court imposed a fine of twenty-five dollars plus costs.

The instant, timely appeal followed. On December 3, 2013, the trial court

ordered Appellant to file a concise statement of errors complained of on

appeal; Appellant filed the statement on December 23, 2013. See Pa.R.A.P.

1925(b).   On January 23, 2014, the trial court issued an opinion.         See

Pa.R.A.P. 1925(a).

     On appeal, Appellant raises the following questions for our review.

     A. At what time of day incident happen?

     B. Incident LOCATION visibility middle of night clearly visible
        from all sides?

     C. Did [Appellant] complain about incident LOCATION or STOP
        SIGN visibility[?]

     D. At the de novo hearing Officer Ogden also suggested to the
        court [Appellant] has PFA order VIOLATION and he was
        [Appellant] house for that, is this authenticate[ ]? [sic]




rules of appellate procedure.   For example, Appellant has failed to include

the following items in his brief:   (1) an order or other determination in

question pursuant to Pa.R.A.P. 2111(a)(2) and (2) a summary of the




                                    -2-
J-S58014-14


of jurisdiction does not comply with Pa.R.A.P. 2114. (See

at 1). His statement of the scope and standard of review is incorrect. (See

id.).   His statement of the questions involved is in violation of Pa.R.A.P.

2116(a) and is largely unintelligible. (See id.). His statement of the case

does not comply with Pa.R.A.P. 2117(a) and (b).         (See id.).   Further, his

argument consists of a single sentence and is completely devoid of citation

to either the record or relevant legal authority in violation of Pa.R.A.P. 2119.

(See id.). Lastly, Appellant attaches four exhibits to his brief that he admits

he did not submit to the trial court, (see id. at 19), which is not permitted.2

See First Union Nat. Bank v. F.A. Realty Investors Corp., 812 A.2d
719, 724 n.3 (Pa. Super. 2002).

        We recognize that Appellant is proceeding pro se in his appeal.

        Although this Court is willing to liberally construe materials filed
        by a pro se litigant, pro se status confers no special benefit upon
        the appellant. To the contrary, any person choosing to represent
        himself in a legal proceeding must, to a reasonable extent,
        assume that his lack of expertise and legal training will be his
        undoing.

Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (citations

omitted).     Therefore, because of his failure to adhere to the Rules of



____________________________________________


2
                                                                      See
                        19).    The purported brief presents a somewhat
meandering narrative but again fails to develop an argument of trial court
error or support its contentions with any citation to authority.



                                           -3-
J-S58014-14


appeal pursuant to Pa.R.A.P. 2101. See id. at 497.

interest of justice we address the arguments that can reasonably be

                                               Commonwealth v. Lyons, 833 A.2d
245, 252 (Pa. Super. 2003), appeal denied, 879 A.2d 782 (Pa. 2005).

       To the extent that it can be determined, on page nineteen of his brief,



weight of the evidence.3 (See

       Our standard of review for sufficiency of the evidence claims is well

settled:

             We must determine whether the evidence admitted at trial,
       and all reasonable inferences drawn therefrom, when viewed in a
       light most favorable to the Commonwealth as verdict winner,
       support the conviction beyond a reasonable doubt. Where there
       is sufficient evidence to enable the trier of fact to find every
       element of the crime has been established beyond a reasonable
       doubt, the sufficiency of the evidence claim must fail.

             The evidence established at trial need not preclude every
       possibility of innocence and the fact-finder is free to believe all,
       part, or none of the evidence presented. It is not within the
       province of this Court to re-weigh the evidence and substitute
       our judgment for that of the fact-
       burden may be met by wholly circumstantial evidence and any

       finder unless the evidence is so weak and inconclusive that, as a
       matter of law, no probability of fact can be drawn from the
       combined circumstances.


____________________________________________


3
  We note that, pursuant to Pa.R.Crim.P. 720(D), Appellant could not raise
his weight of the evidence claim in a post-sentence motion.           See
Pa.R.Crim.P. 720(D).



                                           -4-
J-S58014-14


Commonwealth v. Tarrach, 42 A.3d 342, 345 (Pa. Super. 2012) (citations



conviction,4 the trial court stated:

             At the de novo hearing, Officer Douglas Ogden of the Moon
       Township Police Department testified that he was present at the
       intersection of Brodhead Road and Flaugherty Run Road on May

       stop at the 4 way stop sign at the intersection. [Appellant]
       testified that he stopped at the stop sign. There were no other
       witnesses. The [trial c]ourt found the testimony of Officer
       Ogden to be credible.

              [Appellant] also complains the stop sign was not clearly
       visible because there was poor lighting in the immediate area
       and that the area is surrounded by trees and hills which also
       limited visibility. There was no evidence presented at the de
       novo hearing regarding the visibility of the stop sign.

(Trial Court Opinion, 1/23/14, at unnumbered pages 1-2). This evidence is

sufficient to sustain the conviction.

       Our scope and standard of review of a weight of the evidence claim is

as follows:

             The finder of fact is the exclusive judge of the weight of
       the evidence as the fact finder is free to believe all, part, or none
       of the evidence presented and determines the credibility of the
       witnesses.

              As an appellate court, we cannot substitute our judgment

____________________________________________


4
  We note that the original citation was for failing to stop at a stop sign in
violation of 75 Pa.C.S.A. § 3323. However, because the parties agreed to
give Appellant the lowest possible fine, so the trial court found him guilty of
obedience to traffic-control devices warning of hazardous conditions. (See
N.T. Summary Appeal, 10/30/13, at 10-11).



                                           -5-
J-S58014-14


     verdict and grant a new trial only where the verdict is so

     verdict is said to be contrary to the evidence such that it shocks

     p
     causes the trial judge to lose his breath, temporarily, and causes
     him to almost fall from the bench, then it is truly shocking to the
     judicial conscience.

Commonwealth v. Boyd, 73 A.3d 1269, 1274-75 (Pa. Super. 2013) (en

banc) (citation and internal quotation marks omitted).

     In its Rule 1925(a) opinion, the trial court discussed the conflicting

                                                                           See

Trial Court Opinion, 1/23/14, at unnumbered page two).              We have



matter and find that the trial court did not commit a palpable abuse of

                                                              im. Therefore,



     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2014




                                    -6-